Offense, burglary; penalty, two years in the penitentiary.
Some time between five o'clock of the afternoon of February 7th and the following morning a mercantile store belonging to Sampson Faris was burglarized at Tow, Texas. A window had been opened and several pair of trousers lying on a table near this window were taken. Appellant was seen by witnesses with a bundle on the night of this alleged burglary, which he placed between his mattresses. He said to a witness that "they were britches, and that he got them out of the Faris store. He said that J. McCormack and Homer Alexander were with him at the time he got them out of that store." It also appears defensively that the stolen property was taken back to the owner the next morning by appellant and another before his arrest.
Several bills of exception appear in the record but none of them bear any file mark and cannot be considered for this reason. Oliver v. State, 58 Tex.Crim. Rep.; Branch's P. C., Sec. 219.
No exceptions appear to have been taken to the Court's charge. The Court omitted entirely to submit any defensive charge, either affirmatively or by way of stating the converse of the State's theory, but we are not authorized to consider errors, if any, in such charge in the absence of exceptions properly raising such questions during the trial.
Finding the evidence sufficient and no errors which we can consider appearing in the record, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.